EXHIBIT 3.1 AMENDED AND RESTATED BYLAWS OF HURON CONSULTING GROUP INC. A Delaware Corporation Effective May 7, 2008 TABLE OF CONTENTS Page ARTICLE I OFFICES Section 1. Registered Office 1 Section 2. Other Offices 1 ARTICLE II MEETINGS OF STOCKHOLDERS Section 1. Place of Meetings 1 Section 2. Annual Meetings 1 Section 3. Special Meetings 2 Section 4. Nature of Business at Annual Meetings of Stockholders 2 Section 5. Nomination of Directors 6 Section 6. Notice 9 Section 7. Adjournments 10 Section 8. Quorum 10 Section 9. Voting 11 Section 10. Proxies 11 Section 11. List of Stockholders Entitled to Vote 13 Section 12. Record Date 14 Section 13. Stock Ledger 14 Section 14. Conduct of Meetings 14 Section 15. Inspectors of Election 15 ARTICLE III DIRECTORS Section 1. Number and Election of Directors 16 Section 2. Vacancies 17 Section 3. Duties and Powers 18 Section 4. Meetings 18 Section 5. Organization 19 Section 6. Resignations and Removals of Directors 19 Section 7. Quorum 19 Section 8. Actions of the Board by Written Consent 20 Section 9. Meetings by Means of Conference Telephone 20 Section 10. Committees 21 Section 11. Compensation 21 Section 12. Interested Directors 22 i ARTICLE IV OFFICERS Section 1. General 23 Section 2. Election 23 Section 3. Voting Securities Owned by the Corporation 24 Section 4. Chairman of the Board of Directors 24 Section 5. President 25 Section 6. Chief Operating Officer 26 Section 7. Chief Financial Officer 26 Section 8. Vice Presidents 27 Section 9. Secretary 27 Section 10. Treasurer 28 Section 11. Assistant Secretaries 29 Section 12. Assistant Treasurers 29 Section 13. Other Officers 30 ARTICLE V STOCK Section 1. Form of Certificates 30 Section 2. Signatures 31 Section 3. Lost Certificates 31 Section 4. Transfers 32 Section 5. Dividend Record Date 33 Section 6. Record Owners 33 Section 7. Transfer and Registry Agents 33 ARTICLE VI NOTICES Section 1. Notices 34 Section 2. Waivers of Notice 34 ARTICLE VII GENERAL PROVISIONS Section 1. Dividends 35 Section 2. Disbursements 36 Section 3. Fiscal Year 36 Section 4. Corporate Seal 36 ii ARTICLE VIII INDEMNIFICATION Section 1. Power to Indemnify in Actions, Suits or Proceedings other than Those by or in the Right of the Corporation 36 Section 2. Power to Indemnify in Actions, Suits or Proceedings by or in the Right of the Corporation 37 Section 3. Authorization of Indemnification 38 Section 4. Good Faith Defined 39 Section 5. Indemnification by a Court 40 Section 6. Expenses Payable in Advance 41 Section 7. Nonexclusivity of Indemnification and Advancement of Expenses 41 Section 8. Insurance 42 Section 9. Certain Definitions 42 Section 10. Survival of Indemnification and Advancement of Expenses 43 Section 11. Limitation on Indemnification 43 Section 12. Indemnification of Employees and Agents 44 ARTICLE IX AMENDMENTS Section 1. Amendments 44 Section 2. Entire Board of Directors 45 iii BYLAWS OF HURON CONSULTING GROUP INC. (hereinafter called the "Corporation") ARTICLE I OFFICES Section 1.Registered Office The registered office of the Corporation shall be in the City of Wilmington, County of New Castle, State of Delaware. Section 2.Other Offices The Corporation may also have offices at such other places, both within and without the State of Delaware, as the Board of Directors may from time to time determine. ARTICLE II MEETINGS OF STOCKHOLDERS Section 1.Place of Meetings Meetings of the stockholders for the election of directors or for any other purpose shall be held at such time and place, either within or without the State of Delaware, as shall be designated from time to time by the Board of Directors. Section 2.Annual Meetings The Annual Meeting of Stockholders for the election of directors shall be held on such date and at such time as shall be designated from time to time by the Board of Directors.Subject to Section 4 of this Article II, any other proper business may be transacted at the Annual Meeting of
